Mr. PRESIDING JUSTICE GEORGE J. MORAN dissenting: I do not agree that the judgment in favor of the plaintiff and against the Southern Railway Company should be reversed. The witness Brinkman was only 800 feet from the accident when it happened. His attention had been focused on both the train and the truck for some time prior to that. The windows of his track were open and his attitude of attention was such that if a bell or whistle had sounded, he would surely have heard it. His statement that it was possible that the whistle was blowing but that he may not have heard it is but the statement of an honest person who would not be absolute in anything that he could not be sure of. In my opinion, his testimony has probative value under the rationale of Berg v. New York Central R.R. Co., 391 Ill. 52, 62 N.E.2d 676, and Merchants Nat. Bank of Aurora v. Elgin, Joliet & Eastern Ry. Co., 121 Ill.App.2d 445, 257 N.E.2d 216. Since I conclude that the testimony of Richard Brinkman was sufficient to raise an issue of fact on the question of whether or not the defendant, Southern Railway, sounded a whistle or bell as required by statute, I therefore dissent from that portion of the majority opinion reversing plaintiff’s judgment against Southern Railway Company.